Citation Nr: 0944286	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  06-37 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine (claimed as a back condition 
secondary), to include as secondary to a service-connected 
left knee disability.  

2.  Entitlement to a disability rating in excess of 10 
percent for meniscectomy of the left knee with postoperative 
residuals, exostosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to June 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied service connection for 
degenerative joint disease of the lumbar spine (claimed as a 
back condition secondary to a service-connected left knee 
disability) and continued a 10 percent disability rating for 
meniscectomy of the left knee with postoperative residuals, 
exostosis.  

The issue of entitlement to a disability rating in excess of 
10 percent for meniscectomy of the left knee with 
postoperative residuals, exostosis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

There is no competent medical evidence showing the Veteran's 
degenerative joint disease of the lumbar spine is related to 
service or is a result of, or proximately due to, a service-
connected disability.


CONCLUSION OF LAW

Degenerative joint disease of the lumbar spine (claimed as a 
back condition secondary to a service-connected left knee 
disability) was not incurred in, or aggravated by, active 
military service, and is not proximately due to, or 
aggravated by, a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.310 (2009).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letters 
sent to the appellant in March and October 2005 which fully 
addressed all notice elements and were sent prior to the 
initial AOJ decision in this matter.  The letters informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although this notice 
was not provided until October 2006, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.  The 
appellant was afforded a VA medical examination in February 
2006.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to prevail in a claim for service 
connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

The Board further notes that there was a recent amendment to 
the provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a nonservice-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, supra, it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the veteran to establish a pre-
aggravation baseline level of disability for the nonservice-
connected disability before an award of service connection 
may be made.  Given what appear to be substantive changes, 
and because the Veteran's claim was pending before the 
regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which clearly favors the claimant.

The Veteran has claimed that he has a low back disorder which 
is secondary to his service-connected left knee disability.  
He has contended that his service-connected left knee 
disability has caused him to fall several times and that this 
has caused his back disorder.  

Service treatment records do not show any treatment for or 
diagnosis of a back condition.  The first post-service 
evidence of problems with the Veteran's low back is a private 
medical record dated in February 1999 which shows that the 
Veteran had injured himself two weeks prior while riding a 
motorcycle.  He was diagnosed with lumbar strain.  VA medical 
records beginning in August 2001 show that the Veteran had 
minor spondylosis with marginal osteophytes at L4.  A 
November 2004 magnetic resonance imaging (MRI) study of the 
Veteran's lumbar spine revealed left sciatica and 
paresthesia, disc disease, a bulging disc and spondylosis at 
L4-5.  A December 2004 lumbosacral spine film showed marked 
disc disease at L5-S1.  November 2005 VA medical records show 
that the Veteran was diagnosed with levoscoliosis in October 
2001.  

The Veteran was afforded a VA examination in February 2006.  
The examiner noted that she did not conduct an evaluation of 
the Veteran's spine since medical records did not support a 
relationship between the Veteran's left knee and his lumbar 
spine condition.  She noted that there were no records in the 
claims file showing any evidence of falls due to his left 
knee causing damage to his low back, and that there was no 
evidence of chronic low back pain prior to the year 2000.  
The examiner indicated that the Veteran did have significant 
degenerative changes evident in his lumbar spine, but that 
the Veteran had severe arthritis in his right knee and only 
mild narrowing noted in the left knee.  She concluded that, 
if any knee was to have some bearing on the development of 
low back pain, it would be the right knee not his service-
connected left knee.  She opined that, at any rate, neither 
of the knees has contributed to the development of the 
Veteran's low back degenerative changes, since there was 
nothing to support this relationship and furthermore, the 
Veteran's current age of 55 years old would certainly be 
enough to show degenerative changes in the lumbar spine 
simply due to aging.  The examiner finally noted that the 
Veteran did not appear to have an antalgic gait due to his 
left knee that would have caused a significant abnormality or 
stress to the lumbar spine.  

VA treatment records through May 2008 show that the Veteran 
had spinal stenosis and degenerative changes in his lumbar 
spine.  

Based upon the evidence of record, the Board finds that 
service connection for joint disease of the lumbar spine 
(claimed as a back condition) is not warranted.  As noted 
above, in order to warrant service connection on a direct 
basis, there would need to be medical evidence of a current 
disability as established by a medical diagnosis, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service and medical evidence of a nexus between the 
in-service injury or disease and the current disability.  
Boyer, supra.  In this case, there is no such evidence.  
Service treatment records do not show any treatment for or a 
diagnosis of a back disability, and evidence of a back 
condition was not shown until February 1999, over 20 years 
after the Veteran's discharge from service.  None of the 
examiners have linked the Veteran's lumbar spine disorder to 
his time in service.  38 C.F.R. § 3.303.

With regard to secondary service connection, there is no 
evidence that the Veteran's current lumbar spine disorder is 
a result of, aggravated by or related to his service-
connected left knee disability.  As noted above, in order to 
warrant service connection on a secondary basis, there must 
be evidence showing that the current disability was either 
proximately caused by or aggravated by a service-connected 
disability.  Allen, supra.  In this case, the evidence does 
not support such a conclusion.  The February 2006 examiner 
indicated that the Veteran did have significant degenerative 
changes evident in his lumbar spine; however, she noted that 
the Veteran had severe arthritis in his right knee and only 
mild narrowing noted in the left knee, and that he did not 
appear to have an antalgic gait due to his left knee that 
would have caused a significant abnormality or stress to the 
lumbar spine.  She opined that neither of the knees had 
contributed to the development of his low back degenerative 
changes and that the Veteran's current age of 55 years old 
would certainly be enough to show degenerative changes in the 
lumbar spine simply due to aging.  As such, service 
connection cannot be granted on a secondary basis.  38 C.F.R. 
§ 3.310.

As noted, the Veteran has contended he has a current back 
condition which is secondary to his service-connected left 
knee disability; however, as a layperson, the Veteran is not 
competent to render opinion regarding medical diagnosis or 
medical opinion on etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

Service connection for degenerative joint disease of the 
lumbar spine (claimed as a back condition secondary), to 
include as secondary to a service-connected left knee 
disability, is denied.  


REMAND

In a written statement dated in May 2008, the Veteran 
indicated that his service-connected left knee disability has 
gotten worse.  The most recent VA examination for the 
Veteran's knee disability in the claims file is from February 
2006.  An August 2006 VA medical record shows that the 
Veteran's left knee was swollen and painful.  The Board finds 
that, in order to appropriately fulfill the duty to assist, 
the Veteran should be afforded a VA orthopedic examination to 
determine the current nature and severity of his service-
connected left knee disability.  The examination report 
should include an evaluation of functional loss due to pain 
and weakness causing additional disability beyond that 
reflected on range of motion measurements, and weakened 
movement, excess fatigability and incoordination.  See DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Board notes that the Court, in Hart v. Mansfield, 21 Vet. 
App. 505 (2007), held that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
reaching this conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that time frame.  Accordingly, consideration should be 
given to the possibility of staged ratings; that is, separate 
ratings for separate periods of time based on the facts 
found, for the relevant appeals period. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the Veteran to 
provide information about his medical 
treatment for his service-connected left 
knee disability and after obtaining 
necessary authorization, attempt to 
obtain the records of all VA and/or 
private medical treatment since May 2008.  
If records are not available, that fact 
should be noted in the claims file.

2.  The AOJ should make arrangements for 
the Veteran to be afforded an orthopedic 
examination, by an appropriate 
specialist, to determine the current 
nature and severity of his service-
connected left knee disability.  All 
indicated tests or studies deemed 
necessary for an accurate assessment 
should be done.  The claims file, this 
remand and any additional treatment 
records must be made available to the 
examiner(s) for review of the pertinent 
evidence in connection with the 
examination(s), and the report(s) should 
so indicate.  

The orthopedic examiner is to assess the 
nature and severity of the Veteran's left 
knee disability in accordance with the 
latest AMIE worksheet for rating knee 
disabilities.  The examiner should note 
whether the Veteran has x-ray evidence of 
arthritis in his left knee, and whether 
there is any instability.  The examiner 
should also note whether there is any 
limitation of motion of the left knee, 
and whether, and to what extent, the 
Veteran experiences functional loss due 
to pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use.  To the extent possible, 
the examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.

3.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim, taking into account the holdings 
in DeLuca, supra and Hart, supra.  If any 
determination remains unfavorable to the 
Veteran, he and his representative should 
be provided with a supplemental statement 
of the case.  The Veteran should be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examination without good cause 
may have adverse consequences on his claims.  38 C.F.R. 
§ 3.655 (2009).  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


